DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 9,848,860. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses a method for implanting an access device into a patient's body, comprising: providing an access device defining a first end, a second end, a longitudinal axis extending therebetween, and a wall including inner and outer surfaces and defining opposite side edges extending between the first and second ends, the access device comprising elastomeric base material, a plurality of elastic elements embedded in the base material and extending between the side edges, the elastic elements being disposed adjacent one another and unconnected to adjacent support elements, and fabric covering the base material and the elastic elements, the elastic elements separable laterally to accommodate creating an opening through the base material when an instrument is introduced through the base material, and biased to return laterally towards a relaxed state for self-closing the opening after removing the instrument; exposing a body structure within a patient's body; separating the side edges of the access device to open the access device; positioning the access device adjacent the outer surface of the body structure; and releasing the side edges such that the inner surface of the access device wraps at least partially around the body structure; and attaching the access device to the body structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the tubular structure" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “attaching the tubular graft in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peacock III U.S. Publication 2006/0281966 in view of Bolea et al. U.S. Publication 2004/0010303 A1 and further in view of Yevzlin et al. U.S. Publication 2010/0130995 A1.
Regarding Claim 1, Peacock III method for implanting a vascular access device 20 (paragraphs [0021-0028]) into a patient’s body, comprising: providing an access device 20 defining a first end, a second end, a longitudinal axis extending therebetween, and a wall including inner and outer surfaces and defining opposite side edges extending between the first and second ends, the access device 20 comprising elastomeric base material 23 (paragraph [0179]), a plurality of elongate elastic elements 22, 30, 32, 34 embedded in the base material 22 (as seen in Figure 1-3D and paragraphs [0196-0197] and [0207]), the elastic elements separable laterally within the base material to accommodate creating an opening through the base material when an instrument 40 is introduced through the base material (as seen in Figures 3A-3D, paragraph [0181-0182]), and biased to return laterally towards a relaxed state for self-closing the opening after removing the instrument 40 (as seen in Figures 3A-3D); exposing a tubular body structure within a patient’s body; positioning the inner surface of the access device against the outer surface of the body structure (as seen in Figures 3A-3D and paragraphs [0181-0184]); and attaching the access device to the body structure 10 (as seen in Figures 3A-3D). However, Peacock et al. does not expressly disclose and fabric at least partially covering the base material. Bolea et al. teaches a vascular access device in the same field of endeavor comprising an elastomeric base 306 formed from silicone (paragraphs [0016-0018], [0023] and [0097]) and reinforced with a flexible fabric material (paragraphs [0097] and [0106]) for the purpose of creating a composite structure that is flexible and prevents holes or tear through the elastic base material (paragraphs [0097], [0106] and [0109]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peacock’s base material to further include a fabric as taught by Bolea et al. for the purpose of creating a composite structure that is flexible and prevents holes or tear through the elastic base material. However, Peacock et al. does not expressly disclose the method of implanting the vascular access device for performing hemodialysis. Yevzlin et al. teaches a method for implanting a vascular access device into a patient’s body in the same field of endeavor comprising an access device 41 an elastomeric base and a plurality of self-expanding bands 47 embedded in the base material (paragraph [0041-0042] and as seen in Figures 6A-6B), wherein the access device is used in performing hemodialysis (paragraphs [0002-0004], [0017] and [0029]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peacock’s access device having an elastomeric base and a plurality of expandable bands to be used for performing hemodialysis as taught by Yevzlin et al. for the purpose of providing a connector device that would assist in percutaneous connection between an artery and vein of a kidney failure patient without the need for surgery (Yevzlin, paragraphs [0005-0006]).
Regarding Claim 2, Peacock III discloses wherein the body structure comprises at least one of a tubular graft, a fistula, and a blood vessel (as seen in Figures 1-3D and paragraph [0065], [0176] and [0178]).
Regarding Claims 3, 12, Peacock III discloses wherein the access device is attached to the body structure using one or more sutures (paragraphs [0185] and [0216]). 
Regarding Claims 4, 13, Peacock III discloses wherein the elastic elements comprise a plurality of bands 20, 30, 32, 34 embedded in the base material 23, each band comprising longitudinal struts extending substantially parallel to the longitudinal axis and curved connectors connecting alternate ends of the longitudinal struts to define a zigzag pattern such that the zigzag pattern extends between the side edges of the access device (as seen in Figure 22C).
Regarding Claims 5, 14, Peacock III discloses wherein the elastic elements comprise a plurality of bands 22, 30, 32, 34 embedded in the base material 23, each band extending between the first and second ends of the access device (as seen in Figures 1-3D).
Regarding Claims 6, 15, Peacock III wherein the elastic elements 420 comprise a zigzag pattern that zigzags transversely relative to the longitudinal axis while the elastic elements extend generally axially between the first and second ends of the base material (as seen in Figure 22C).
Regarding Claims 7, 16, Peacock III does not expressly disclose wherein the bands extend helically around a periphery of the access device. Bolea et al. teaches a vascular access device in the same field of endeavor comprising an elastomeric base 306 formed from silicone (paragraphs [0016-0018], [0023] and [0097]), wherein the bands extend helically (as seen in Figure 5B) for the purpose of allowing the device to extend around a portion or the entire circumference of the vessel (paragraph [0091]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peacock’s access device to comprise of bands that extend helically as taught by Bolea et al. for the purpose of allowing the device to extend around a portion or the entire circumference of the vessel.
Regarding Claims 8, 17, Peacock III discloses wherein positioning the inner surface of the access device against the outer surface of the body structure, comprises: separating the side edges of the access device to open the access device; positioning the access device adjacent the outer surface of the body structure; and releasing the side edges such that the inner surface of the access device wraps at least partially around the outer surface of the body structure (paragraph [0050] and as seen in Figures 1-3D and paragraphs [0178], [0181], [0190]).
Regarding Claim 9, Peacock III discloses wherein the access device compresses the tubular structure when the side edges are released (as seen in Figures 1-3D).
Regarding Claims 10, 18, Peacock III discloses wherein the access device is provided in a substantially flat configuration, and wherein positioning the inner surface of the access device against the outer surface of the body structure comprises wrapping the access device at least partially around the body structure (as seen in Figures 1-3D and paragraphs [0178], [0181], [0190]).
Regarding Claim 11, Peacock III discloses a method for implanting a vascular access device 20 into a patient’s body (paragraphs [0021-0028]), comprising: exposing a blood vessel within an appendage of the patient’s body; and attaching an access device 20 to the outer surface of the blood vessel 10 (paragraphs [0176-0177]), the access device 20 defining a first end, a second end, a longitudinal axis extending therebetween, and a wall including inner and outer surfaces and defining opposite side edges extending between the first and second ends, the access device comprising elastomeric base material 23, a plurality of elastic elements 22, 30, 32, 34 embedded in the base material 23 (as seen in Figures 1-3D), the elastic elements separable laterally within the base material to accommodate creating an opening through the base material when an instrument 40 is introduced through the base material, and biased to return laterally towards a relaxed state for self-closing the opening after removing the instrument 40 (as seen in Figures 3A-3D and paragraphs [0181-0184]). However, Peacock et al. does not expressly disclose and fabric at least partially covering the base material. Bolea et al. teaches a vascular access device in the same field of endeavor comprising an elastomeric base 306 formed from silicone (paragraphs [0016-0018], [0023] and [0097]) and reinforced with a flexible fabric material (paragraphs [0097] and [0106]) for the purpose of creating a composite structure that is flexible and prevents holes or tear through the elastic base material (paragraphs [0097], [0106] and [0109]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peacock’s base material to further include a fabric as taught by Bolea et al. for the purpose of creating a composite structure that is flexible and prevents holes or tear through the elastic base material. However, Peacock et al. does not expressly disclose the method of implanting the vascular access device for performing hemodialysis. Yevzlin et al. teaches a method for implanting a vascular access device into a patient’s body in the same field of endeavor comprising an access device 41 an elastomeric base and a plurality of self-expanding bands 47 embedded in the base material (paragraph [0041-0042] and as seen in Figures 6A-6B), wherein the access device is used in performing hemodialysis (paragraphs [0002-0004], [0017] and [0029]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peacock’s access device having an elastomeric base and a plurality of expandable bands to be used for performing hemodialysis as taught by Yevzlin et al. for the purpose of providing a connector device that would assist in percutaneous connection between an artery and vein of a kidney failure patient without the need for surgery (Yevzlin, paragraphs [0005-0006]).
Claims 19-20, 22 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yevzlin et al. U.S. Publication 2010/0130995 A1 in view of Peacock III U.S. Publication 2006/0281966.
Regarding Claim 19,Yevzlin et al. discloses a method for implanting a vascular access device into a patient’s body for performing hemodialysis (paragraphs [0002-0004], [0017] and [0029]), comprising: exposing a blood vessel within an appendage of the patient’s body (paragraph [0006]); and attaching a tubular graft 13 (having a main body 12) to the blood vessel (as seen in Figure 9A-9C1), the tubular graft 13 comprising an access device 14 on a sidewall thereof (as seen in Figure 1 and paragraph [0024]), the access device 14 defining a first end 19, a second end 21, a longitudinal axis extending therebetween (as seen in Figure 1 and paragraphs [0019-0020]), and a wall including inner and outer surfaces extending between the first and second ends (as seen in Figure 1), the access device comprising elastomeric base material (paragraphs [0024] and [0046-0047]). However, in the embodiment used in the rejection above, Yevzlin et al. does not expressly disclose a plurality of elastic elements embedded in the base material. However, in an alternative embodiment as seen in Figure 2, Yevzlin teaches the access device 16 includes an elastomer base material and a plurality of self-expanding mesh frame (paragraph [0031]) for the purpose of providing rigidity and reinforcement to the access device and prevent the port from being kinked to as to maintain an open fluid path through the port when the device is deployed (paragraph [0031] and [0041]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yevzlin’s access device to further include an elastomeric base and a plurality of self-expanding mesh 29 embedded in the base material as taught in Figure 2 for the purpose of providing rigidity and reinforcement to the access device and prevent the port from being kinked to as to maintain an open fluid path through the port when the device is deployed. Yevzlin et al. does not expressly disclose the elastic elements separable laterally within the base material to accommodate creating an opening through the base material when an instrument is introduced through the base material, and biased to return laterally towards a relaxed state for self-closing the opening after removing the instrument. Peacock III method for implanting a vascular access device 20 in the same field of endeavor comprising an elastomer base material 20, 30, 32, 34 embedded in the base material 23 (as seen in Figure 1-3D and paragraphs [0196-0197] and [0207]), the elastic elements separable laterally within the base material to accommodate creating an opening through the base material when an instrument 40 is introduced through the base material (as seen in Figures 3A-3D, paragraph [0181-0182]) for the purpose of wrapping the access device 20 on the vessel and provide external support to the enclosed vessel and apply a supportive force inward of the vessel and resist dilating forces (paragraphs [0183-0184]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yevzlin’s access device to be separable laterally as taught by Peacock for the purpose of creating an opening through the base material to provide an external support to the enclosed vessel and apply a supportive force inward of the vessel and resist dilating forces.
Regarding Claim 20, in the embodiment used in the rejection above, Figure 1 of Yevzlin does not expressly disclose wherein the elastic elements comprise a plurality of bands embedded in the base material, each band extending between the first and second ends of the access device. However, in an alternative embodiment as seen in Figures 6A-6B, Yevzlin et al. teaches an access device 41 comprising an elastomeric base and a plurality of self-expanding bands 47 embedded in the base material (paragraph [0041-0042]) for the purpose of providing increased rigidity and reinforcement to the access device and prevent the access device from becoming kinked so as to maintain an open fluid path through the access device (paragraph [0041]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yevzlin’s access device to further include a plurality of bands embedded in the base material as taught in Figures 6A-6B for the purpose of providing increased rigidity and reinforcement to the access device and prevent the access device from becoming kinked so as to maintain an open fluid path through the access device.
Regarding Claim 22, in the embodiment of Figure 1 used in the rejection above, Yevzlin et al. does not expressly disclose wherein the graft includes a coupler on a first end of the graft for coupling the first end to the blood vessel. However, in an alternative embodiment as seen in Figure 6A-6B and 8A-8C, Yevzlin et al. teaches a tubular graft 40 comprising an elastomeric base having a pair of flanges 45 for the purpose of exerting a radial force on an internal surface of the vessel when the device is expanded and deployed within the vessel (abstract and paragraphs [0006] and [0035]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yevzlin’s tubular graft to further include a coupler in the form of flanges as taught in Figures 6A-6B and 8A-8C for the purpose of exerting a radial force on an internal surface of the vessel when the device is expanded and deployed within the vessel.
Regarding Claim 24, However, Yevzlin et al. does not expressly disclose and fabric at least partially covering the base material. Bolea et al. teaches a vascular access device in the same field of endeavor comprising an elastomeric base 306 formed from silicone (paragraphs [0016-0018], [0023] and [0097]) and reinforced with a flexible fabric material (paragraphs [0097] and [0106]) for the purpose of creating a composite structure that is flexible and prevents holes or tear through the elastic base material (paragraphs [0097], [0106] and [0109]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peacock’s base material to further include a fabric as taught by Bolea et al. for the purpose of creating a composite structure that is flexible and prevents holes or tear through the elastic base material.
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yevzlin et al. U.S. Publication 2010/0130995 A1 in view of Peacock III U.S. Publication 2006/0281966 as applied in the claim rejection above and further in view of Bolea et al. U.S. Publication 2004/0010303 A1.
Regarding Claim 21, Yevzlin et al. does not expressly disclose wherein the bands extend helically around a periphery of the access device. Bolea et al. teaches a vascular access device in the same field of endeavor comprising an elastomeric base 306 formed from silicone (paragraphs [0016-0018], [0023] and [0097]), wherein the bands extend helically (as seen in Figure 5B) for the purpose of allowing the device to extend around a portion or the entire circumference of the vessel (paragraph [0091]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yevzlin’s access device to comprise of bands that extend helically as taught by Bolea et al. for the purpose of allowing the device to extend around a portion or the entire circumference of the vessel.
Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yevzlin et al. U.S. Publication 2010/0130995 A1 in view of Peacock III U.S. Publication 2006/0281966 as applied in the claim rejection above and further in view of Iyer et al. U.S. Patent 6,726,923 B2.
Regarding Claim 23, Yevzlin et al. does not expressly disclose wherein attaching the tubular graft comprises forming suture based anastomotic junctions to connect ends of the graft to the blood vessel. Iyer et al. teaches method for implanting a vascular access device in the same field of endeavor for performing hemodialysis comprising a tubular base 2 (as seen in Figures 1A-3B and abstract and column 5, lines 9-25), wherein the tubular base is elastomeric (column 5, lines 54-67), wherein the graft is attached via sutures for the purpose of stabilizing the device on the outside of the vessel (column 11, lines 1-16). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yevzlin’s tubular graft to be attached to the vessel via sutures as taught by Iyer et al. for the purpose of stabilizing the device on the outside of the vessel. This modification is for one method of stabilization (tabs, wrap) for another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774